Title: To George Washington from Capel & Osgood Hanbury, 28 January 1765
From: Capel & Osgood Hanbury
To: Washington, George

 

Esteemd Friend
Londo. January 28. 1765

We have not had the pleasure of one line or any Consignments from thee for some time past which we are sorry for. By Capt. Esten or the Bearer if thee sends us some of thy Crops, & they turn out fine, we doubt not of sendg such sales as will be a pleasure to us to forward & satisfaction to thee to receive. We are with Esteem, Thy Assured Friends

C. & O. Hanbury

